Citation Nr: 1532283	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-09 393	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for chronic fatigue syndrome (CFS).

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 2003 to November 2003 and from October 2004 to December 2005; he had additional service in the Reserves.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), that granted an increased rating of 70 percent (but no higher) for PTSD and denied the service connection claims listed above.  (A claim for a total disability rating based on individual unemployability (TDIU) was deferred and subsequently granted; it is not in appellate status.)  In May 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that further development is required to ensure that the record considered is complete (includes all available information and evidence bearing on the issues on appeal).

The record contains correspondence from the Veteran's former representative, indicating that he had received copies of the Veteran's VA treatment records dating through April 2014.  The latest VA treatment records before the Board (and considered by the AOJ in the most recent (January 2014) Statement of the Case) date from November 2013.  At the May 2015 Board hearing, the Veteran clarified that he has continued to receive treatment for the claimed conditions at the Lebanon VA Medical Center, the VA outpatient clinic in Reading, and the VA facility in Coatesville.  (The Veteran confirmed, at the hearing, that all relevant treatment was received at the VA facilities cited; no relevant private treatment records were identified.)  Given that updated treatment records have been identified and may contain information pertinent to the claims, and because VA treatment records are constructively of record, they must be secured on remand, and considered.                                                                                 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain any/all additional records of VA evaluations/treatment (records of which are not already in the record).  

2.  The AOJ should then review the record, arrange for any further development indicated (e.g., nexus examinations, and readjudicate the claims (to include, in consideration of the claim for an increased rating for PTSD, whether any temporary total ratings are warranted for any qualifying periods of hospitalization shown in the medical record).  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

